DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuan et al. (US Pub. No. 2021/0408160 A1) shows a display device (Fig. 1 and paras. 44 – 46) comprising: scan (gate) lines (G1, G2) extending in a first direction (Fig. 1 and para. 63); data lines (DL) extending in a second direction that intersects the first direction and which receive data voltages (Fig. 1 and para. 49); first driving voltage lines (Vss) extending in the second direction and which receive a first driving voltage (Fig. 1 and para. 52); second driving voltage lines (Vdd) extending in the second direction and which receive a second driving voltage (Fig. 1 and para. 54), the second driving voltage being different from the first driving voltage (i.e. low and high, paras. 52 and 54); and pixels (Pdc comprising subpixels Sp, Fig. 1 and para. 48) connected to the scan lines (para. 63) and the data lines (para. 49), wherein each of the pixels includes first (R), second (G), and third (B)subpixels (Fig. 1 and para. 46), which are arranged in the first direction (Fig. 1), the first driving voltage lines and the second driving voltage lines are alternately arranged in the first direction (Fig. 1), a location of one of the first driving voltage lines in a first pixel among the pixels differs from a location of one of the second driving voltage lines in a second pixel among the pixels (Fig. 1, note that Vdd is farther from the first red subpixel than Vss is to the second red subpixel), and the second pixel is adjacent to the first pixel in the first direction (Fig. 1).	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that one of two subpixels adjacent to one of the first driving voltage lines in a first pixel among the pixels differs from two subpixels adjacent to one of the second driving voltage lines in a second pixel among the pixels, and the second pixel is adjacent to the first pixel in the first direction.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 13 are allowable at least by virtue of their dependence on claim 1.  
		Claim 14 recites that each of the pixels includes first, second, and third subpixels, which are arranged in the first direction, the first driving voltage lines, the second driving voltage lines, and the third driving voltage lines are alternately arranged in the first direction, a location of one of the first driving voltage lines in a first pixel among the pixels differs from a location of one of the second driving voltage lines in a second pixel among the pixels, the second pixel is adjacent to the first pixel in the first direction, and
at least one of the first driving voltage lines, the second driving voltage lines, and the third driving voltage lines is disposed in each of the pixels.
The prior art of record does not show this configuration, therefore claim 14 is allowable. 
		Claims 15 – 21 are allowable at least by virtue of their dependence on claim 14.
		Claim 22 recites that a total number of pixels connected to one scan line, a total number of the first driving voltage lines, and a total number of the second driving lines are the same.
The prior art of record does not show this configuration, therefore claim 22 is allowable. 
Claims 23 – 28 are allowable at least by virtue of their dependence on claim 22.
		Claim 29 recites that one of the driving voltage lines is disposed between the first transistor of one of the subpixels and a data line, among the data lines, connected to a subpixel adjacent to the one of the subpixels.
The prior art of record does not show this configuration, therefore claim 29 is allowable. 
Claims 30 – 32 are allowable at least by virtue of their dependence on claim 29.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627